DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 04/15/2022, with respect to rejection to Claim 9 under U.S.C. 112(b) have been fully considered and are persuasive.  The rejection to Claim 9 under U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 04/15/2022 in regards to the 102 rejection under Bing have been fully considered but they are not persuasive. The Applicant’s main argument is that Bing does not contain a photosensitizer, so therefore does not read on the amended claim language. The Examiner disagrees, as this argument is not commensurate with the scope of the claim. All that is required of the claim, as currently written, is that the light source is configured to correspond to a photosensitizer, not that a photosensitizer is required. As is evidenced using Dolmans, the light source, specifically the wavelengths, of Bing do correspond to the needed wavelengths of some (hypothetical/known) photosensitizer. The Examiner recommends that the Applicant positively recite the photosensitizer to help overcome the current rejection.
The 102/103 rejections below have been adjusted based on the newly amended claim language. The Examiner has also provided art in the Conclusion section that the Examiner believes is pertinent to this case to further prosecution. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, 11, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application 20170128132 awarded to Bing, hereinafter Bing, as evidenced by U.S. Patent Application 20040147501 awarded to Dolmans.
Regarding Claim 8, Bing teaches a system for treating a tissue, comprising (abstract): a light source; an optical fiber operably coupled to the light source and configured to deliver a light dose of treatment light to the tissue (abstract); a temperature sensor (abstract); and a controller in communication with the temperature sensor and configured to modify a fluence rate of the treatment light based on a measured temperature (Para. 0011, Lines 11-12, “Temperature elevation is often monitored during ablation procedures and is used as a feedback to control the thermal dosage”). Bing does not explicitly teach wherein the light source is configured to provide treatment light corresponding with a photodynamic therapy photosensitizer. 
However, the applicant cannot define a device by the reason why a light source is selected, as this is intended use, as a photosensitizer is not required of the claim, merely that the light provided corresponds to some photosensitizer. Therefore, if the wavelengths of 800-1064 are known to provide PDT/use a photosensitizer, then the claim is met. As evidenced by Dolmans in Paras. 0006, 0061, and 0062, it is known to provide PDT in a wavelength range as taught by Bing, so therefore Bing anticipates Claim 8. 

Regarding Claim 9, Bing teaches the system of Claim 8, as set forth in the rejection to Claim 8 above, wherein the temperature sensor is configured to measure temperature at a plurality of locations throughout the volume of the tissue (Fig. 4, Para. 0102, Lines 1-4, “With particular respect to FIG. 4, following a step of utilizing a predictive thermal model as discussed above, the predictive model may be used to determine the optimal position for a plurality of probes 10. For instance, a first probe 10A having both treatment and monitoring capabilities may be inserted into a first location and at a first depth in tumor 44”).  

Regarding Claim 11, Bing teaches the system of Claim 9, as set forth in the rejection to Claim 9 above, wherein the temperature sensor comprises a plurality of temperature sensitive catheters (Para. 0044, “At least a portion of treatment fiber 12, dosimetry fiber 14, two diffuse reflectance spectroscopy fibers 16A, 16B, and temperature sensor fiber 20 may be housed in a protective cable 22, which may also be referred to as protective coating 22, fiber optic jacket 22, or elongated sleeve 22, which extends into a distal end covering 24A, 24B. Protective cable 22 may be utilized to protect the fibers from damage, such as mechanical scratch or chemical or biological corrosion. In one or more embodiments, protective cable 22 may be made from polyvinyl chloride (PVC), polyethylene (PE), polyurethane (PUR), polybutylene terephthalate (PBT), polyamide (PA), and low smoke free of halogen (LSFH) materials”).  Examiner notes that protective cable 22 can be made of a variety of temperature-sensitive materials capable of deforming under an increase in temperature or stiffening under a decrease in temperature. Figure 4 shows a plurality of probes 10 used to treat one treatment area, meeting the instant claim limitation of “plurality of temperature sensitive catheters”. 

Regarding Claim 12, Bing teaches the system of Claim 8, as set forth in the rejection to Claim 8 above, wherein the controller is configured to modify the fluence rate of the treatment light to maintain a tissue temperature between 50C and 65C (Paras. 0004 and 0058 describe an ablation range of 50-100 or more degrees Celsius for a target tissue zone (Zone 1) based on the needs of the medical practitioner of the device and Para. 0100 discusses the monitoring and adjustment of fluence-related parameters for a plurality of probes).

Regarding Claim 14, Bing teaches the system of Claim 8, as set forth in the rejection to Claim 8 above, wherein the controller is configured to modify the fluence rate of the treatment light to maintain a tissue temperature between 60C and 90C (Paras. 0004 and 0058 describe an ablation range of 50-100 or more degrees Celsius for a target tissue zone (Zone 1) based on the needs of the medical practitioner of the device and Para. 0100 discusses the monitoring and adjustment of fluence-related parameters for a plurality of probes).

Regarding Claim 15, Bing teaches the system of Claim 8, as set forth in the rejection to Claim 8 above, further comprising a dosimetry fiber for measuring the light dose (Para. 0042, “In one or more embodiments, probe 10 may be suitable for use in vivo. Probe 10 includes a treatment fiber 12, a dosimetry fiber 14, two diffuse reflectance spectroscopy fibers 16A, 16B, and a temperature sensor 18 at a distal end of temperature sensor fiber 20”).

Regarding Claim 16, Bing teaches the system of Claim 15, as set forth in the rejection to Claim 15 above, further comprising a spectrometer operably coupled to the dosimetry fiber (Para. 0064, “Second diffuse reflectance spectroscopy fiber 16B is employed to detect the reflective light and is operatively coupled with a spectrometer for calculating the detected light”).

Regarding Claim 17, Bing teaches the system of Claim 15, as set forth in the rejection to Claim 15 above, further comprising a light-transmitting catheter (LTC), and wherein the optical fiber and/or the dosimetry fiber is disposed in the LTC (Para. 0044, “At least a portion of treatment fiber 12, dosimetry fiber 14, two diffuse reflectance spectroscopy fibers 16A, 16B, and temperature sensor fiber 20 may be housed in a protective cable 22, which may also be referred to as protective coating 22, fiber optic jacket 22, or elongated sleeve 22, which extends into a distal end covering 24A, 24B” Examiner notes that the fiber optic jacket does not impede the light-transmitting capabilities of the optical fiber).

Regarding Claim 18, Bing teaches the system of Claim 8 as set forth in the rejection to Claim 8 above, further comprising: a second optical fiber operably coupled to the light source and configured to deliver a second light dose of treatment light to the tissue; and wherein the controller is configured to modify a fluence rate of the second light dose based on the measured temperature (Fig. 4, Para. 0102 discusses the placement of multiple probes at different locations, and Para. 0100 discusses the monitoring and adjustment of fluence-related parameters for a plurality of probes)

Regarding Claim 19, Bing teaches the system of Claim 18, as set forth in the rejection to Claim 18 above, wherein the fluence rate of the second light dose is modified based on a temperature at a second location of the tissue (Fig. 4, Para. 0102 discusses the placement of multiple probes at different locations, Para. 0100 discusses the monitoring and adjustment of fluence-related parameters for a plurality of probes, and Para. 0079 states each probe can be controlled individually).

Regarding Claim 20, Bing teaches the system of Claim 8, as set forth in the rejection to Claim 8 above, wherein the controller is a programmable microprocessor (Para. 0077, “Computer 102 includes a microprocessor that together with appropriate software, hardware, firmware, and the like, is able to control the components and to analyze the measured data through known methods”).

Regarding Claim 21, Bing teaches the system of Claim 8, as set forth in the rejection to Claim 8 above. Bing does not explicitly teach wherein the system further comprises a photosensitizer sensitive to light energy at a selected wavelength to generate reactive oxygen species and radicals. 
27. However, the material or article worked upon does not limit apparatus claims (MPEP 2115). Therefore, since Bing’s system has been shown capable of providing PDT therapy (as evidenced by Dolmans, see rejection to Claim 8), and therefore capable being used with a photosensitizer, Bing teaches Claim 21. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	i. Determining the scope and contents of the prior art.
	Ii. Ascertaining the differences between the prior art and the claims at issue.
	iii. Resolving the level of ordinary skill in the pertinent art.
	iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, 11, 12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20170128132 awarded to Bing, hereinafter Bing, in view of U.S. Patent Application 20040147501 awarded to Dolmans et al, hereinafter Dolmans.
Regarding Claim 8, Bing teaches a system for treating a tissue, comprising (abstract): a light source; an optical fiber operably coupled to the light source and configured to deliver a light dose of treatment light to the tissue (abstract); a temperature sensor (abstract); and a controller in communication with the temperature sensor and configured to modify a fluence rate of the treatment light based on a measured temperature (Para. 0011, Lines 11-12, “Temperature elevation is often monitored during ablation procedures and is used as a feedback to control the thermal dosage”). As set forth in the evidentiary 102 rejection to this claim above, the Examiner believes that Bing does read on the limitation “wherein the light source is configured to provide treatment light corresponding with a photodynamic therapy photosensitizer”.
However, if Applicant disagrees, in the art of laser therapy Dolmans teaches the usage of PDT to treat tumors in similar wavelengths as used in Bing (Para. 0061). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bing by Dolmans, i.e. by using the device of Bing with a photosensitizer in PDT therapy, for the predictable purpose of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding Claim 9, Bing modified by Dolmans makes obvious the system of Claim 8, as set forth in the rejection to Claim 8 above. Bing further teaches wherein the temperature sensor is configured to measure temperature at a plurality of locations throughout the volume of the tissue (Fig. 4, Para. 0102, Lines 1-4, “With particular respect to FIG. 4, following a step of utilizing a predictive thermal model as discussed above, the predictive model may be used to determine the optimal position for a plurality of probes 10. For instance, a first probe 10A having both treatment and monitoring capabilities may be inserted into a first location and at a first depth in tumor 44”).  

Regarding Claim 10, Bing modified by Dolmans makes obvious the system of Claim 9, as set forth in the rejection to Claim 9 above. Bing does not teach wherein the temperature sensor is a magnetic resonance thermometer. However, Bing does teach the usage of a magnetic resonance thermometer in conjunction with the usage of MRI and the effectiveness of both in monitoring thermal dosage of tissue ablation (Para. 0012, discussing magnetic resonance thermometry in conjunction with magnetic resonance imaging as a non-invasive option for monitoring temperature at the speed and accuracy needed for tissue ablation) and teaches an embodiment wherein MRI is used to help with the ablation of a target tissue (Paras. 0097-99 state the usage of MRI or other imaging methods to locate and assess a tumor and create a treatment plan for ablation of a tissue using the photodynamic therapy device described in previous rejections).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bing, i.e. by using a magnetic resonance thermometer for temperature sensing, for the predictable purpose of a simple substitution of one known temperature sensor (i.e. the magnetic resonance thermometer) for another.

Regarding Claim 11, Bing modified by Dolmans makes obvious the system of Claim 9, as set forth in the rejection to Claim 9 above. Bing further teaches wherein the temperature sensor comprises a plurality of temperature sensitive catheters (Para. 0044, “At least a portion of treatment fiber 12, dosimetry fiber 14, two diffuse reflectance spectroscopy fibers 16A, 16B, and temperature sensor fiber 20 may be housed in a protective cable 22, which may also be referred to as protective coating 22, fiber optic jacket 22, or elongated sleeve 22, which extends into a distal end covering 24A, 24B. Protective cable 22 may be utilized to protect the fibers from damage, such as mechanical scratch or chemical or biological corrosion. In one or more embodiments, protective cable 22 may be made from polyvinyl chloride (PVC), polyethylene (PE), polyurethane (PUR), polybutylene terephthalate (PBT), polyamide (PA), and low smoke free of halogen (LSFH) materials”).  Examiner notes that protective cable 22 can be made of a variety of temperature-sensitive materials capable of deforming under an increase in temperature or stiffening under a decrease in temperature. Figure 4 shows a plurality of probes 10 used to treat one treatment area, meeting the instant claim limitation of “plurality of temperature sensitive catheters”. 

Regarding Claim 12, Bing modified by Dolmans makes obvious the system of Claim 8, as set forth in the rejection to Claim 8 above. Bing further teaches wherein the controller is configured to modify the fluence rate of the treatment light to maintain a tissue temperature between 50C and 65C (Paras. 0004 and 0058 describe an ablation range of 50-100 or more degrees Celsius for a target tissue zone (Zone 1) based on the needs of the medical practitioner of the device and Para. 0100 discusses the monitoring and adjustment of fluence-related parameters for a plurality of probes).

Regarding Claim 14, Bing modified by Dolmans makes obvious the system of Claim 8, as set forth in the rejection to Claim 8 above. Bing further teaches wherein the controller is configured to modify the fluence rate of the treatment light to maintain a tissue temperature between 60C and 90C (Paras. 0004 and 0058 describe an ablation range of 50-100 or more degrees Celsius for a target tissue zone (Zone 1) based on the needs of the medical practitioner of the device and Para. 0100 discusses the monitoring and adjustment of fluence-related parameters for a plurality of probes).

Regarding Claim 15, Bing modified by Dolmans makes obvious the system of Claim 8, as set forth in the rejection to Claim 8 above. Bing teaches wherein the system further comprises a dosimetry fiber for measuring the light dose (Para. 0042, “In one or more embodiments, probe 10 may be suitable for use in vivo. Probe 10 includes a treatment fiber 12, a dosimetry fiber 14, two diffuse reflectance spectroscopy fibers 16A, 16B, and a temperature sensor 18 at a distal end of temperature sensor fiber 20”).

Regarding Claim 16, Bing modified by Dolmans makes obvious the system of Claim 15, as set forth in the rejection to Claim 15 above. Bing teaches wherein the system further comprises a spectrometer operably coupled to the dosimetry fiber (Para. 0064, “Second diffuse reflectance spectroscopy fiber 16B is employed to detect the reflective light and is operatively coupled with a spectrometer for calculating the detected light”).

Regarding Claim 17, Bing modified by Dolmans makes obvious the system of Claim 15, as set forth in the rejection to Claim 15 above. Bing teaches wherein the system further comprises a light-transmitting catheter (LTC), and wherein the optical fiber and/or the dosimetry fiber is disposed in the LTC (Para. 0044, “At least a portion of treatment fiber 12, dosimetry fiber 14, two diffuse reflectance spectroscopy fibers 16A, 16B, and temperature sensor fiber 20 may be housed in a protective cable 22, which may also be referred to as protective coating 22, fiber optic jacket 22, or elongated sleeve 22, which extends into a distal end covering 24A, 24B” Examiner notes that the fiber optic jacket does not impede the light-transmitting capabilities of the optical fiber).

Regarding Claim 18, Bing modified by Dolmans makes obvious the system of Claim 8 as set forth in the rejection to Claim 8 above. Bing further teaches wherein the system further comprises: a second optical fiber operably coupled to the light source and configured to deliver a second light dose of treatment light to the tissue; and wherein the controller is configured to modify a fluence rate of the second light dose based on the measured temperature (Fig. 4, Para. 0102 discusses the placement of multiple probes at different locations, and Para. 0100 discusses the monitoring and adjustment of fluence-related parameters for a plurality of probes)

Regarding Claim 19, Bing modified by Dolmans makes obvious the system of Claim 18, as set forth in the rejection to Claim 18 above. Bing further teaches wherein the fluence rate of the second light dose is modified based on a temperature at a second location of the tissue (Fig. 4, Para. 0102 discusses the placement of multiple probes at different locations, Para. 0100 discusses the monitoring and adjustment of fluence-related parameters for a plurality of probes, and Para. 0079 states each probe can be controlled individually).

Regarding Claim 20, Bing modified by Dolmans makes obvious the system of Claim 8, as set forth in the rejection to Claim 8 above. Bing further teaches wherein the controller is a programmable microprocessor (Para. 0077, “Computer 102 includes a microprocessor that together with appropriate software, hardware, firmware, and the like, is able to control the components and to analyze the measured data through known methods”).

Regarding Claim 21, Bing modified by Dolmans makes obvious the system of Claim 8, as set forth in the rejection to Claim 8 above, further comprising a photosensitizer sensitive to light energy at a selected wavelength to generate reactive oxygen species and radials (Dolmans Para. 0006). 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20170128132 awarded to Bing, hereinafter Bing, in view of U.S. Patent Application 20060111762 awarded to Dolmans et al, hereinafter Dolmans, further in view of U.S. Patent Application 20060052661 awarded to Gannot et al, hereinafter Gannot.
Regarding Claims 12-14, Bing modified by Dolmans makes obvious the system of Claim 8, as set forth in the rejection to Claim 8 above. Bing does not teach wherein the controller is configured to modify the fluence rate of the treatment light to maintain a tissue temperature in the instantly claimed ranges. All of the claimed ranges include 60 degrees C.  However, in the art of photodynamic therapy, Gannot teaches a similar photodynamic therapy device (Paragraph 281 discusses a photodynamic therapy device with temperature feedback regulation) and justification for maintaining a tissue at 60 degrees (Para. 0027, “4. 60.degree. C.: permanent denaturation of proteins and collagen leads to tissue coagulation and shrinkage (generally in blood vessels); necrosis with healing by regeneration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bing by Gannot, i.e. by maintaining the temperature of Bing’s photodynamic therapy light at 60 degrees Celsius, as the benefits of ablating tissue at 60 degrees Celsius are well known in the art, as shown by Gannot above, and provides the predictable result of improving treatment capabilities of Bing’s device by methods known in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See US 20070288071 awarded to Rogers and US 20160016001 awarded to Loupis.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792